Citation Nr: 0713337	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  02-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right knee, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left thigh, Muscle Group "XIV, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left leg, Muscle Group XI, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served from June 1951 to May 1953.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The AOJ has returned the file to the Board.  The AOJ noted 
that the veteran had failed to appear for scheduled 
examinations.  According to the SSOC, the veteran was 
informed that when there is a failure to report the claim 
shall be rated on the evidence of record.  This determination 
is clearly and unmistakably erroneous.  Furthermore, the 
statement is prejudicial to the veteran.  When the issue is 
other than an original compensation claim, if there is a 
failure to report, the claim shall be denied.  38 C.F.R. 
§ 3.655.  Therefore, the case is Remanded for the following:

The AOJ shall issue a Supplemental 
Statement of the Case that accurately 
complies with 38 C.F.R. § 3.655.  
Specifically, the AOJ shall inform the 
veteran that because he failed to report, 
the claim is denied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




